Citation Nr: 0327478	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  98-17 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a rating in excess of 10 percent for lower 
esophageal sphincter hypertension with achalasia.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1981 to August 1986.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
1997 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  


REMAND

In a decision on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, (PVA )No. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
most recent VA examination assessing the veteran's lower 
esophageal sphincter hypertension with achalasia was in 
November 1998.  Notably, the veteran was scheduled for VA 
examination in November 1999 for which he failed to report.  
While the record indicates he was notified of the scheduled 
examination in a November 1999 letter, the Board finds that 
the letter did not adequately inform him of the adverse 
consequences of failing to report for an examination 
scheduled in conjunction with a claim for an increased 
rating, i.e., that the claim shall be denied.  See 38 C.F.R. 
§ 3.655.  Moreover, the medical evidence of record also 
includes VA outpatient records dated through September 2000, 
which suggest that a more current comprehensive examination 
is needed to assess the veteran's lower esophageal sphincter 
hypertension.  

The veteran is hereby notified that VA regulations provide 
that individuals for whom reexaminations have been authorized 
and scheduled are required to report for such examinations.  
38 C.F.R. §§ 3.326(a), 3.327(a).  38 C.F.R. § 3.655 provides, 
in pertinent part, that when a claimant fails, without good 
cause, to report for an examination scheduled in conjunction 
with a claim for an increased rating, the claim shall be 
denied.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, or the 
death of an immediate family member.  38 C.F.R. § 3.655.  

Furthermore, the nature of the disability at issue suggests 
that the veteran is receiving ongoing treatment.  Reports of 
private medical treatment and/or additional VA medical 
records may include information pertinent to the veteran's 
claim.  

Accordingly, this case is REMANDED to the RO for the 
following:


1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for lower 
esophageal sphincter hypertension, and 
any related symptoms from September 2000 
to the present, then obtain records of 
such treatment from all sources 
identified.  Whether or not he responds, 
the RO should obtain any reports of VA 
treatment (not already of record) for 
lower esophageal sphincter hypertension 
and any related symptoms.  

2.  The RO should arrange for a VA 
gastrointestinal system examination of 
the veteran to determine the current 
severity of his lower esophageal 
sphincter hypertension with achalasia.  
His claims file must be available to the 
examiner for review in conjunction with 
the examination.  All indicated studies 
should be performed.  The examiner should 
describe the symptoms specifically 
attributable to esophageal sphincter 
hypertension and describe in detail all 
impairment due to said disability.

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the decision in PVA, supra, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  The RO should then 
readjudicate the claim in light of all 
evidence added to the record since their 
last previous review.  If it remains 
denied, the RO should provide the veteran 
and his representative an appropriate 
supplemental statement of the case, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

